519 So. 2d 36 (1987)
The STATE of Florida, Appellant,
v.
Leslie T. MERRITT, Appellee.
No. 87-1137.
District Court of Appeal of Florida, Third District.
December 22, 1987.
Rehearing Denied February 16, 1988.
Robert A. Butterworth, Atty. Gen. and Steven T. Scott and Charles M. Fahlbusch, Asst. Attys. Gen., for appellant.
Weiner, Robbins, Tunkey & Ross and Benjamin S. Waxman, Miami, for appellee.
Before BARKDULL, HUBBART and FERGUSON, JJ.
PER CURIAM.
The State of Florida appeals a trial court order suppressing a quantity of cocaine seized by the police from the defendant's person at the Miami International Airport. We reverse the order under review upon a holding that the search was reasonable under the Fourth Amendment to the United States Constitution and Article I, Section 12 of the Florida Constitution based on the airport security checkpoint exception to the *37 search warrant requirement rule established in Shapiro v. State, 390 So. 2d 344 (Fla. 1980), cert. denied, 450 U.S. 982, 101 S. Ct. 1519, 67 L. Ed. 2d 818 (1981).
We reach this result based on the authority of State v. Simpson, 443 So. 2d 209 (Fla. 3d DCA 1983), which reversed a trial court suppression order on facts indistinguishable from the instant case. In Simpson, as here, (1) the defendant, an air traveler, displayed a large bulge on his person[1] after clearing the airport checkpoint security area, and (2) a narcotics detective thereafter conducted a pat-down search of the defendant's bulge in the immediate area past the said checkpoint for the dual purpose of (a) discovering weapons or explosives so as to protect the safety of the air traveling public, and (b) discovering narcotics. We reversed a trial court order of suppression and upheld the pat-down search in Simpson under the airport security checkpoint exception to the search warrant requirement rule; accordingly, we must do the same in this case.
Reversed and remanded.
NOTES
[1]  In Simpson, the large bulge consisted of two such bulges around both of the defendant's ankles; in the instant case, the large bulge was in the area of defendant's crotch, giving the appearance that the defendant had two penises.